The County of Westchester (hereinafter the County) failed to appear at the scheduled hearing on the motion of the Westchester County Correction Officers Benevolent Association, Inc. Therefore, the Supreme Court’s judgment entered upon the County’s default may not be challenged on a direct appeal, the County’s only recourse having been a motion to open the default (see, CPLR 5511; Batra v State Farm Fire & Cas. Co., 205 AD2d 480; Permagile-Salmon, Ltd. v Manshul Constr. Corp., 204 AD2d 296; Brannigan v Dubuque, 199 AD2d 851; Myers & Co. v Owsley & Sons, 192 AD2d 927; Matter of Linda K., 151 AD2d 574). Rosenblatt, J. P., Thompson, Pizzuto and Hart, JJ., concur.